In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                             No. 06-14-00059-CV



                 DAVID AND SHELLEY STEVENS, Appellants

                                       V.

PENTAIR FILTRATION, INC., PENTAIR RESIDENTIAL FILTRATION, LLC, AND STA-
                     RITE INDUSTRIES, LLC, Appellees



                    On Appeal from the 336th District Court
                            Fannin County, Texas
                        Trial Court No. CV-13-41338




                  Before Morriss, C.J., Carter and Moseley, JJ.
                    Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       The appellants, David and Shelley Stevens, have filed a motion to dismiss this pending

appeal. The Stevenses represent that the parties have reached a settlement and that they no

longer desire to prosecute this appeal.

       We grant the Stevenses’ motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                               Jack Carter
                                               Justice

Date Submitted:        September 18, 2014
Date Decided:          September 19, 2014




                                               2